DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 09/10/2019 for application number 16/492,624. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 15-36 are presented for examination. Claims 1-14 were preliminarily canceled. 

Priority
This application has claimed the benefit of PCT Application Number PCT/LP2018/007116 filed on 02/27/2018, which claims benefit to Japanese Application Number JP2017-048365 filed on 03/14/2017. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2019 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Reference Cited but not Used
DeMarco (US 2016/0109473 A1) – describes a web-based interactive systems management interface that gathers information about individual equipment installed in the system and updates an interface to display said information.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “information management unit”, “display unit”, and “input unit” in claims 15-36.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “information management unit” and “display unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of each term used. There is no disclosure of any particular structure, either explicitly or inherently, to perform the noise removal. The use of the terms “information management unit” and “display unit” are not adequate structure for performing said function because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the terms “information management unit” and 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-24, 27-30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ariyoshi (US 2012/0109529 A1).

Regarding claim 15, Ariyoshi teaches an automated analysis system [Fig. 1, Para. 24, sample processing system] comprising: 
one and more automated analysis devices for measuring a sample [Fig. 1, (5-7, Para. 24, blood cell analysis, smear sample analysis, sample recovery apparatuses]; and 
a terminal device coupled to the automated analysis device [Fig. 1, (8-9), Para. 24, system control apparatus and test information management apparatus], 
wherein the terminal device includes an information management unit [Fig. 1, (54), Para. 42, information processing unit] that obtains device information indicating device status of the automated analysis device output from the same device and creates a status confirmation screen Para. 64, obtains status information from the one or more analysis systems], and 
a display unit that displays the status confirmation screen created by the information management unit [Figs. 3-4, (542), Para. 38, display unit to display relevant information], 
the status confirmation screen displayed by the display unit including a first display area for displaying each device button corresponding to each of the automated analysis devices coupled to the terminal device [Fig. 4, (A3, M1-M3), Para. 62, measurement operation region to display each measurement system and their current status (P2)], and 
a second display area for displaying the device status of the automated analysis device corresponding to the selected device button [Fig. 4, (A2), Para. 62, main region to display measurement and settings information], and 
wherein when the device button is selected, the information management unit creates a status screen indicating the device status of the automated analysis device, based on the device information of the automated analysis device corresponding to the selected device button and displays the above in the display unit [Fig. 11, Para. 104, selecting a button in section A3 will display corresponding information related to the button selected (i.e. measurement information/settings for system 3)].

Regarding claim 16, Ariyoshi teaches all of the limitations of claim 15 as described above. Ariyoshi further teaches wherein when the automated analysis device notifies an alert, the information management unit controls the display unit to change a display of the device button corresponding to the automated analysis device, based on the device information of the Fig. 5, (B31, C41-C43), Paras. 65, 70, icons/buttons displayed in full or broken form to display a set of errors/warning].

Regarding claim 17, Ariyoshi teaches all of the limitations of claim 16 as described above. Ariyoshi further teaches wherein the device button displayed in the first display area of the display unit includes a plurality of alert icons corresponding to the contents of the alert, and wherein the information management unit changes the display of the alert icon corresponding to the alert of the automated analysis device [Fig. 5, (B31, C41-C43), Paras. 65, 70, icons/buttons displayed in full or broken form to display a set of errors/warning].

Regarding claim 18, Ariyoshi teaches all of the limitations of claim 17 as described above. Ariyoshi further teaches wherein when the device button having the alert icon which has been changed in display is selected, the information management unit controls the display unit to show a notification screen indicating the contents of the alert in its second display area, based on the device information of the automated analysis device which has notified the alert [Fig. 14, Para. 128, when the button B31 is selected, the alert information can be displayed in the main region].

Regarding claim 19, Ariyoshi teaches all of the limitations of claim 17 as described above. Ariyoshi further teaches wherein the alert icon of the device button includes a first icon for notifying alert notification information of the automated analysis device, a second icon for notifying a reagent remaining amount of the automated analysis device, a third icon for notifying measurement end of calibration or accuracy control sample of the automated analysis device, and Fig. 5, (B31, C21-C23, C41-C44), Paras. 65, 70, 73, icons/buttons displayed for a set of errors/warnings (i.e. general errors, accuracy management, blood suction sensor, open measure mode, different sample measurement modes, reagent amount].

Regarding claim 20, Ariyoshi teaches all of the limitations of claim 15 as described above. Ariyoshi further teaches wherein when the device button is selected during displaying a base screen for displaying an alarm status and a reagent status of the automated analysis device in the second display area, the information management unit displays the status screen corresponding to the selected device button in front of the base screen currently displayed, and displays the base screen behind the status screen when the front status screen is closed [Fig. 14, Para. 128, selecting the error/warning button (B31) displays a window to present errors and other selectable content overlaying the main region].

Regarding claim 21, Ariyoshi teaches all of the limitations of claim 20 as described above. Ariyoshi further teaches wherein the information management unit switches the display state of each of the device buttons according to whether the second display state is in a first display state, a second display state, or a third display state, the first display state indicating that the base screen of the same automated analysis device as that corresponding to the device button switching the display is shown in the second display area [Fig. 11, Para. 104, displaying information related to a selected measurement system], the second display state indicating that the status screen of the same automated analysis device as that corresponding to the device button switching the display, is shown in the second display area [Fig. 11, Para. 104, displaying information related to a selected measurement system], and the third display state indicating that none of the base screen and the status screen of the same automated analysis device as that corresponding to the device button switching the display, is shown in the second display area [Fig. 9, Para. 97, displaying measurement information for all measurement systems].

Regarding claim 22, Ariyoshi teaches all of the limitations of claim 19 as described above. Ariyoshi further teaches wherein the information management unit controls the display unit to show the first icon and the second icon in a distinguishable way depending on importance of the notified information [Fig. 5, (B31), Para. 65, the error/warning icon is displayed either broken or unbroken indicating an event].

Regarding claim 23, Ariyoshi teaches all of the limitations of claim 20 as described above. Ariyoshi further teaches wherein when the status screen is displayed in front of the base screen, the information management unit displays a device correspondence mark indicating the status of which automated analysis device is displayed, in the front status screen, the device correspondence mark indicating the device button corresponding to the status screen during displaying [Fig. 14, Para. 128, selecting the error/warning button (B31) displays a window to present errors and other selectable content overlaying the main region].

Regarding claim 24, Ariyoshi teaches all of the limitations of claim 15 as described above. Ariyoshi further teaches wherein the information management unit controls the display unit to show the display state of the device button in a way of distinguishing the device button corresponding to the automated analysis device which has completed log-on processing as Fig. 5, (P2), Para. 69, displaying the status of each measurement system in either red or green indicating the status of the system (i.e. online vs. offline)].

Regarding claim 27, Ariyoshi teaches all of the limitations of claim 15 as described above. Ariyoshi further teaches wherein the terminal device is a portable information terminal [Fig. 1, (8-9), Para. 44, system control apparatus and test information management apparatus are computers which one having ordinary skill in the art could utilize a mobile/laptop/slate computing device].

Regarding claim 28, Ariyoshi teaches all of the limitations of claim 19 as described above. Ariyoshi further teaches wherein the alert icon of the device button includes a fifth icon for notifying that abnormality occurs in a sample during analysis [Fig. 5, (B31), Para. 65 error/warning icon to indicate errors within each measurement system], and wherein when the automated analysis device notifies the occurrence of the above abnormality, the information management unit controls the display unit to change a display of the fifth icon and display a notification screen showing the contents of the abnormality of the sample in its second display area [Fig. 14, Para. 128, selecting one of the error/warning icons will open a display presenting each error/warning event for that selected measurement system].

Regarding claim 29, Ariyoshi teaches all of the limitations of claim 20 as described above. Ariyoshi further teaches wherein when a predetermined button is selected during Fig. 4, (B11), Para. 81, selecting the menu button will display a menu screen (i.e. base screen)].

Regarding claim 30, Ariyoshi teaches all of the limitations of claim 29 as described above. Ariyoshi further teaches wherein in displaying the base screen of the corresponding automated analysis device, the information management unit changes the display of the device button corresponding to each of the automated analysis devices [Para. 69, the status icon of each measurement system will be displayed according to the status when the base screen is displayed].

Regarding claim 32, Ariyoshi teaches all of the limitations of claim 30 as described above. Ariyoshi further teaches wherein when the device button having the alert icon which has been changed in the display is selected, the information management unit controls the display unit to show a notification screen showing the contents of the alert in its second display area, based on the device information of the automated analysis device which has notified the alert [Fig. 14, Para. 128, when the button B31 is selected, the alert information can be displayed in the main region].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 25-26, 31, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ariyoshi (US 2012/0109529 A1) in view of Forstall et al. (US 2010/021186 A1).

Regarding claim 25, Ariyoshi teaches all of the limitations of claim 15 as described above. Ariyoshi further teaches wherein the terminal device includes an input unit for entering information [Fig. 3, (543), Para. 38, input device].

But, Ariyoshi does not explicitly teach wherein the information management unit controls the display unit to show the device buttons being changed in display order, based on device button setting information entered from the input unit.
However, Forstall teaches wherein the terminal device includes an input unit for entering information [Fig. 1, (114), Para. 58, input devices (i.e. mouse, keyboard, etc.)], and wherein the information management unit controls the display unit to show the device buttons being changed in display order, based on device button setting information entered from the input unit [Figs. 4g-4i, Para. 81, removing one or more widgets based on user interacting with each widget using the input device].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the automated analysis system interface of Ariyoshi and incorporate the removal process of widgets and/or systems of Forstall to allow the system to add and remove system information within a single user interface.


Regarding claim 26, Ariyoshi teaches all of the limitations of claim 15 as described above. Ariyoshi further teaches wherein the terminal device includes an input unit for entering information [Fig. 3, (543), Para. 38, input device]. 

But, Ariyoshi does not explicitly teach wherein the information management unit displays or deletes the device button, based on the device button setting information entered from the input unit.
However, Forstall teaches wherein the terminal device includes an input unit for entering information [Fig. 1, (114), Para. 58, input devices (i.e. mouse, keyboard, etc.)], and wherein the information management unit displays or deletes the device button, based on the device button setting information entered from the input unit [Figs. 4g-4i, Para. 81, removing one or more widgets based on user interacting with each widget using the input device].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the automated analysis system interface of Ariyoshi and incorporate the removal process of widgets and/or systems of Forstall to allow the system to add and remove system information within a single user interface.


Regarding claim 31, Ariyoshi teaches all of the limitations of claim 15 as described above. Ariyoshi further teaches wherein the terminal device includes an input unit for entering information [Fig. 3, (543), Para. 38, input device], wherein the device button displayed in the first display area of the display unit has a plurality of alert icons corresponding to the contents of the alert [Fig. 5, (B31, C21-C23, C41-C44), Paras. 65, 70, 73, icons/buttons displayed for a set of errors/warnings (i.e. general errors, accuracy management, blood suction sensor, open measure mode, different sample measurement modes, reagent amount], and wherein when the automated analysis device notifies an alert, the information management unit controls the display unit to change the display of the device button corresponding to the automated analysis device and change the display of the alert icon corresponding to the alert of the automated analysis device, based on the device information of the automated analysis device [Fig. 5, (B31, C21-C23, C41-C44), Paras. 65, 70, 73, icons/buttons displayed can change from broken to unbroken to present whether or not an event/error/warning has occurred].

But, Ariyoshi does not explicitly teach changes a display order of the device buttons to show the device buttons in the display unit, based on device button setting information entered from the input unit, and displays or deletes the device button, based on the device button setting information entered from the input unit.
Fig. 1, (114), Para. 58, input devices (i.e. mouse, keyboard, etc.)], changes a display order of the device buttons to show the device buttons in the display unit, based on device button setting information entered from the input unit, and displays or deletes the device button, based on the device button setting information entered from the input unit [Figs. 4g-4i, Para. 81, removing one or more widgets based on user interacting with each widget using the input device].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the automated analysis system interface of Ariyoshi and incorporate the removal process of widgets and/or systems of Forstall to allow the system to add and remove system information within a single user interface.
A person having ordinary skill in the art would have been motivated to modify and include the removal process of widgets and/or systems to allow the user to easily and efficiently add and/or remove content within a single interface, creating and efficient and user friendly system.

Regarding claim 33, Ariyoshi as modified by Forstall teaches all of the limitations of claim 31 as described above. Ariyoshi further teaches wherein the alert icon of the device button includes a first icon for notifying alarm notification information of the automated analysis device, a second icon for notifying a shortage of reagent remaining amount of the automated analysis device, a third icon for notifying measurement end of a calibration or accuracy control sample of the automated analysis device, and a fourth icon for notifying measurement end of an Fig. 5, (B31, C21-C23, C41-C44), Paras. 65, 70, 73, icons/buttons displayed for a set of errors/warnings (i.e. general errors, accuracy management, blood suction sensor, open measure mode, different sample measurement modes, reagent amount].

Regarding claim 34, Ariyoshi as modified by Forstall teaches all of the limitations of claim 31 as described above. Ariyoshi further teaches wherein the information management unit controls the display unit to show the display state of the device button in a way of distinguishing the device button corresponding to the automated analysis device which has completed log-in processing the processing for coupling the automated analysis device to the terminal device from the device button corresponding to the automated analysis device which has not completed the above yet [Fig. 5, (P2), Para. 69, displaying the status of each measurement system in either red or green indicating the status of the system (i.e. online vs. offline)].

Regarding claim 35, Ariyoshi teaches all of the limitations of claim 15 as described above. Ariyoshi further teaches wherein the terminal device includes an input unit for entering information [Fig. 3, (543), Para. 38, input device], wherein during displaying a base screen showing an alarm status and a reagent status of the automated analysis device in the second display area, when the device button is selected, the information management unit displays the status screen corresponding to the selected device button in front of the base screen currently displayed [Fig. 14, Para. 128, when the button B31 is selected, the alert information can be displayed in the main region], displays the base screen displayed behind the status screen when the front status screen is closed [Fig. 14, Para. 128, closing the error/warning window will display the base/menu display in the main region], switches the display state of each of the device buttons according to whether the second display area is in a first display state, a second display state, or a third display state, when the status screen is displayed in front of the base screen, displays a device correspondence mark indicating the status of which automated analysis device is displayed, in the front status screen, wherein the first display state is in a state where the base screen of the same automated analysis device as that corresponding to the device button switching the display is displayed in the second display area [Fig. 11, Para. 104, displaying information related to a selected measurement system], wherein the second display state is in a state where the status screen of the same automated analysis device as that corresponding to the device button switching the display is displayed in the second display area [Fig. 11, Para. 104, displaying information related to a selected measurement system], wherein the third display state is in a state where none of the base screen and the status screen of the same automated analysis device as that corresponding to the device button switching the display is displayed in the second area [Fig. 9, Para. 97, displaying measurement information for all measurement systems], and wherein the device correspondence mark indicates the device button corresponding to the status screen during displaying [Figs. 11, 14, when a button selection is made, a carrot with a bubble display is presented to acknowledge the button selected for the displayed information].

But, Ariyoshi does not explicitly teach changes the display order of the device buttons to show the above in the display unit based on the device button setting information entered from 
However, Forstall teaches wherein the terminal device includes an input unit for entering information [Fig. 1, (114), Para. 58, input devices (i.e. mouse, keyboard, etc.)], and changes the display order of the device buttons to show the above in the display unit based on the device button setting information entered from the input unit, and displays or deletes the device button based on the device button setting information entered from the input unit [Figs. 4g-4i, Para. 81, removing one or more widgets based on user interacting with each widget using the input device].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the automated analysis system interface of Ariyoshi and incorporate the removal process of widgets and/or systems of Forstall to allow the system to add and remove system information within a single user interface.
A person having ordinary skill in the art would have been motivated to modify and include the removal process of widgets and/or systems to allow the user to easily and efficiently add and/or remove content within a single interface, creating and efficient and user friendly system.

Regarding claim 36, Ariyoshi as modified by Forstall teaches all of the limitations of claim 35 as described above. Ariyoshi further teaches wherein the information management unit controls the display unit to show the display state of the device button in a way of distinguishing the device button corresponding to the automated analysis device which has completed the log-in Fig. 5, (P2), Para. 69, displaying the status of each measurement system in either red or green indicating the status of the system (i.e. online vs. offline)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179